DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.  Claims 21, 25-27, 29-39 are pending.  Claims 21, 30, 33, and 38 have been amended.
The rejection of claims 21, 27, 28, 30-33 and 36 under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt (US 2018/0265048) is withdrawn in response to Applicants’ amendments.
The rejection of claim 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in response to Applicant’s amendments.
The rejections of claims 21, 24-27, and 29-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0143298) in view of May et al.  (US 2014/0232869) is withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25-27, and 29-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “wherein the one or more controllers determine that the camera requires cleaning if a quality of the first sharpness or the first brightness of the first portion of the first frame is less than a quality of the second sharpness or the second brightness of the second portion of the first frame.”  Claims 33 and 38 recite similar limitations.  These limitations directed to the determination of a lesser quality are subjective, and the specification only appears to discuss this feature in subjective terms (“significantly worse”).  Since the claims require a subjective opinion, and the specification does not provide an objective standard for ascertaining the scope of the limitations, the claims are indefinite.  Furthermore, the claims are confusing because they include the possibility of comparing a quality of a brightness and a quality of a sharpness (first brightness compared to a second sharpness, for instance) which is not understood.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 21, 25-27, and 29-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0143298) in view of Irie et al.  (US 2014/0010408).
Regarding claim 21, Newman discloses a sensor cleaning system for cleaning of autonomous vehicle sensors (abstract), the sensor cleaning system comprising: one or more sensor cleaning units configured to clean a plurality of sensors of an autonomous vehicle (Fig. 3, 370; Figures 16A-19C); a fluid source that supplies a fluid (Figures 16A, 17A: 1628; paragraphs 147, 152); one or more flow control devices that respectively control a flow of the fluid from the fluid source to the one or more sensor cleaning units (paragraphs 147, 152); and one or more controllers that comprise one or more processors (340, 348; paragraphs 64, 65), the one or more controllers configured to: obtain first sensor data collected by a subset of sensors of the plurality of sensors (paragraphs 64-66); determine that the subset of sensors require cleaning based at least in part on the first sensor data, wherein the subset of sensors comprise at least one camera that captures first imagery (paragraphs 70, 111, 115, 116); and control the one or more flow control devices to control the flow of the fluid from the fluid source to at least one of the one or more sensor cleaning units to clean the subset of sensors (paragraph 70, 136; Figure 14).
Newman does not expressly disclose wherein the one or more controllers determine that the camera requires cleaning based at least in part on a comparison of at least one of at least one of a first sharpness or a first brightness of a first portion of a first frame included in the first imagery captured by the camera to a second sharpness or second brightness of a second portion of the first frame included in the first imagery captured by the camera, wherein the one or more controllers determine that the camera requires cleaning if a quality of the first 
Irie discloses a lens-attached matter detector which detects attached matter on a lens of a camera, for example, and a vehicle system including the lens-attached matter detector (paragraph 3), comprising a lens-attached matter detector (30) and a cleaning function (51) which automatically cleans based on the result detected by the lens-attached matter detector (paragraph 38).  The lens-attached matter detection process includes a brightness distribution extraction process (S50) in which an attention block (Figure 6A: 201a) and blocks around the attention block (201b) are selected based on the average brightness value of each block (paragraph 57).  The number of the circumference blocks (201b) having an average brightness value higher than that of the attention block (201a) is counted, and the ratio of the bright circumference block 201b (the number of bright circumference blocks/the total number of circumference blocks) is calculated (paragraphs 58-59; Figure 19).  After dirt attachment is determined, the dirt information is sent to the cleaner, which may be an automatic cleaner (51; paragraphs 74, 83, 84). 
Because it is known in the art to detect dirt on a lens by, at least in part, detecting the different brightness values of regions of an image, and the results of the modification would be predictable, namely, providing an additional known means of detecting debris on a sensor, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the one or more controllers determine that the camera requires cleaning based at least in part on a comparison of at least one of at least one of a first sharpness or a first brightness of a first portion of a first frame included in the first 
Claims 25-27, and 29-32 are considered to be met by Newman, in view of Irie, as applied above and further results in: wherein, to determine that the subset of sensors require cleaning, the one or more controllers are configured to detect a disappearance of an observed object (Newman: paragraphs 127-128); wherein, to determine that the subset of sensors require cleaning, the one or more controllers are configured to detect an absence of an object that is expected to be observed (Newman: paragraphs 127-128); the subset of sensors comprises a LIDAR sensor that captures LIDAR data; and the one or more controllers are further configured to determine that the LIDAR sensor requires cleaning based at least in part on one or more characteristics of the LIDAR data captured by the LIDAR sensor (Newman: paragraphs 109, 111, 114-118; abstract); wherein: the subset of sensors comprises a RADAR sensor that captures RADAR data; and the one or more controllers are further configured to determine that the RADAR sensor requires cleaning based at least in part on one or more characteristics of the RADAR data captured by the RADAR sensor (Newman: paragraphs 114-118; abstract); wherein the subset of sensors comprises a front-facing sensor that experiences accumulation of dust (Newman: Figure 1 shows front facing sensors; note that dust is not a positively recited element, and the prior art is capable of accumulating dust); wherein the fluid source comprises a tank that stores a liquid and the one or more sensor cleaning units are configured to clean the 
Claims 33-37 are considered to be met by Newman, in view of Erie, as applied above and further discloses a computer-implemented method to clean autonomous vehicle sensors (Newman: abstract; paragraph 44), the method comprising: obtaining, by one or more computing devices, one or more sets of sensor data respectively generated by one or more sensors of an autonomous vehicle, wherein one or more sensor cleaning units are configured to clean the one or more sensors (Newman: paragraphs 64-66, 70; Fig. 3, 370; Figures 16A-19C); performing, by the one or more computing devices, an analysis of at least one set of sensor data to determine whether a corresponding sensor requires cleaning (Newman: paragraphs 70, 136; Figure 14); identifying, by the one or more computing devices, when a first sensor of the one or more sensors requires cleaning based at least in part on the analysis of a first set of sensor data generated by the first sensor, wherein the first set of sensor data comprises first imagery, wherein the first sensor comprises a camera that captures the first imagery, wherein the camera is identified based at least in part on a comparison of at least one of a first sharpness or a first brightness of a first portion of a first frame included in the first imagery captured by the camera to a second sharpness or a second brightness of a second portion of the first frame included in the first imagery captured by the camera, wherein the one or more controllers determine that the camera requires cleaning if a quality of the first sharpness or the 
Claims 38-39 are considered to be met by Newman, in view of Erie, as applied above and which further discloses an autonomous vehicle (Newman: abstract; paragraph 44), comprising: a plurality of cameras (Newman: paragraphs 43, 47); and a sensor cleaning system that performs individualized cleaning of the plurality of cameras of the autonomous vehicle, the sensor cleaning system comprising: a plurality of sensor cleaning units configured to respectively clean the plurality of cameras of the autonomous vehicle (Newman: Fig. 3, 370; Figures 16A-19C); a fluid source that supplies a fluid (Newman: Figure 16A: 1628; paragraph 147); a plurality of flow control devices that respectively control a flow of the fluid from the fluid source to the plurality of sensor cleaning units (Newman: paragraphs 147, 152); and one or more controllers that comprise one or more processors (Newman: 340, 348; paragraphs 64, 65), the one or more controllers configured to: obtain first imagery collected by at least a first camera of the plurality of cameras (Newman: paragraphs 64-66, 111, 115-118); determine that the first camera of the plurality of cameras requires cleaning based at least in part on a comparison of at least one of a first sharpness or a first brightness of a first portion of a first frame included in the first imagery captured by the camera to a second sharpness or a second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711